ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                            )
                                        )
ECCI-C METAG, JV                        ) ASBCA Nos.     58980, 59027, 60414
                                        )
Under Contract No.   W5J9JE-10-D-0007   )

APPEARANCES FOR THE APPELLANT:            Casey J. McKinnon, Esq.
                                           Cohen Seglias Pallas Greenhall & Furman PC
                                           Washington, DC

                                          Edward T. DeLisle, Esq.
                                          Maria L. Panichelli, Esq.
                                           Cohen Seglias Pallas Greenhall & Furman PC
                                           Philadelphia, PA

                                          Michael A. Richard, Esq.
                                           Obermayer Rebmann Maxwell & Hippel LLP
                                           Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:           Michael P. Goodman, Esq.
                                           Engineer Chief Trial Attorney
                                          Sarah L. Hinkle, Esq.
                                          Matthew Tilghman, Esq.
                                          Lisa Patrick, Esq.
                                          Geoffrey A. Mueller, Esq.
                                          Regina L. Schowalter, Esq.
                                           Engineer Trial Attorneys
                                           U.S. Army Engineer District, Middle East
                                           Winchester, VA

                                          Tarrah M. Beavin, Esq.
                                           Engineer Trial Attorney
                                           U.S. Army Engineer District, Louisville

                                          Edward J. McNaughton, Esq.
                                           Engineer Trial Attorney
                                           U.S. Army Engineer District, Memphis
                                ORDER OF DISMISSAL

       Pursuant to the parties’ August 19, 2020 stipulation representing that they have
been settled and should be dismissed, ASBCA Nos. 58980 and 59027 and Counts I
through VIII and X of ASBCA No. 60414 are dismissed with prejudice.

      Dated: August 24, 2020



                                                TIMOTHY P. MCILMAIL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58980, 59027, 60414, Appeals of
ECCI-C METAG, JV, rendered in conformance with the Board’s Charter.

      Dated: August 25, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2